DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of IDS filed 08/03/2022, 11/10/2021 and 10/29/2020.   
Claims 1-13 are pending.

Priority
The examiner acknowledges this application as a continuation-in-part (CIP) of 16/086,960 filed 09/20/2018, now allowed; which is a CIP of 16399245 filed 04/30/2019, now abandoned; which is a CIP of 15/253,114 and 15/253,071, both filed on 08/31/2016 and claim benefit of 62/316,309 filed 03/31/2016, now US 11185490 B2 and US 11179313 B2 respectively; which is a CIP of 15/144,622, 15/144,698 and 15/144,716, each filed 05/02/2016 and claiming benefit of 62/316,309 filed 03/31/2016, are now US 10772806 B2, 10675226 B2 and 10744074 B2 respectively; this application is also a 371 of PCT/US2017/025370 filed 03/31/2017, which is a CIP of 15/445,684 filed 02/28/2017 now abandoned, is a CIP of 15/445,634 filed 02/28/2017 now US 10369387 B2.

Information Disclosure Statement
The IDS filed 08/03/2022, 11/10/2021 and 10/29/2020 have been considered except for the foreign patents and nonpatent literature references that have been crossed out because the references have not been provided.   There is no indication that these crossed out references have been previously filed in a parent application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19; 1-20; 1-21; 1-19; 1-17; 1-20; 1-20; 1-26; 1-14; and 1-20 of U.S. Patent Nos. 10369387 B2; 10675226 B2; 10744074 B2; 10772806 B2; 10780040 B2; 10881601 B2; 10894010 B2; 10952954 B2; 11179313 B2; and 11185490 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US 10369387 B2:- The issued composition contains component A and component B where the component A and component B comprise acrylate copolymer and or silicone polymer and the composition forms multilayer structure on the skin after application.   The issued composition is used in the methods of examined claims 12 and 13.
US 10675226 B2:- The method of the issued claims uses composition that comprises component A and component B that comprises at least one acrylate dimethicone copolymer  and siloxane and the composition meets the limitation of the examined composition.   The issued composition is used in the methods of examined claims 12 and 13.
US 10744074 B2:-The lip composition in the issued Kit comprising component A and component B that comprise acrylate polymer and silicon resin meets the limitation of the examined composition and issued method anticipates examined method claims 12 and 13.
US 10772806 B2:- The issued composition and the composition in the issued Kit comprises component A and component B that comprises acrylate copolymer and silicone polymer that meets the limitation of the examined composition.   Issued method claim 13 anticipates the examined method claims 12 and 13.
US 10780040 B2:- The issued composition comprises component A and component B that comprises acrylate copolymer and silicone polymer that meets the limitation of the examined composition.   Issued method claims 12-17 anticipates the examined method claims 12 and 13.
US 10881601 B2:- The issued composition comprises component A and component B that comprises silicone acrylate copolymer and silicone resin that meets the limitation of the examined composition and also meets the composition used in examined method claims 12 and 13.
US 10894010 B2:- The issued composition and the composition in the Kit comprises component A and component B that comprises silicone acrylate copolymer and silicone resin that meets the limitation of the examined composition.   The issued method claims 14-17 anticipates the examined method claims 12-13.
US 10952954 B2:- The issued composition and the composition in the Kit comprises component A and component B that comprises silicone acrylate copolymer and silicone resin that meets the limitation of the examined composition.   The issued method claims 22-23 and 25 anticipates the examined method claims 12-13.
US 11179313 B2:- The issued composition and the composition in the Kit comprises component A and component B that comprises hydrocarbon containing film forming polymer and silicone resin.   Using the specification of US 11179313 B2, it is gleaned that hydrocarbon containing film forming polymer can be acrylate copolymers (see column 2, lines 5 and 54 and column 9, line 30.   Thus the composition in the issued Kit comprises component A and component B that comprises acrylate copolymer rendering the examined composition and the composition of the examined method prima facie obvious.   
US 11185490 B2:- The issued composition comprises component A and component B that comprises silicone acrylate copolymer and silicone resin that meets the limitation of the examined composition and also meets the composition used in examined method claims 12 and 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, component A and component B are temporarily substantially homogeneous which is reasonably interpreted as homogenous.   In claim 1, the composition forms multilayer after application to the lips.   The mixed composition is temporarily homogeneous after mixing.   The claim has not informed the reader the length of time between mixing and temporarily and the time the composition is applied to the lips that it stays homogeneous and then forms multilayer, which is non-homogenous.   It is not also discernible between the temporarily homogeneous and the time it takes for the composition to be non-homogeneous. Reasonable interpretation of the claim leads to a place where the composition after mixing stays homogeneous for 72 hours after which it becomes non-homogeneous.   This interpretation leads one to envision that that the composition applied to the lips would not form layers since the composition is homogeneous for 72 hours.   The same issues are applicable to claims 12 and 13.
Correction and/or explanation is respectfully requested.
Claims 11 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the silicone wax component" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.   Silicone wax component is not recited in claim 1 upon which it depends.   Silicone wax component is the first occurrence in claim 11.
Correction and/or explanation is respectfully requested.
Note: The inventors and assignees have several co-pending applications and patents.
Applicant is respectfully requested to bring to the examiner’s attention any co-pending application and/or patents that would render obvious the examined composition and method of use of the composition.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613